        Case 1:20-cv-04232-KPF Document 9 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE,

                          Petitioner,

                   -v.-

THOMAS DECKER, in his official
capacity as Director of the New York                20 Civ. 4232 (KPF)
Field Office of U.S. Immigrations &
Customs Enforcement, CHAD WOLF, in                       ORDER
his official capacity as Acting Secretary,
U.S. Department of Homeland Security,
WILLIAM BARR, in his official capacity
as Attorney General of the United
States,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      Respondents are hereby ORDERED to respond to the Petition in this case

(Dkt. #1) on or before June 19, 2020. Petitioner’s reply, if any, shall be due

June 24, 2020.

      SO ORDERED.

Dated: June 10, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
